DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7 and 17-35) in the remarks reply filed on 01/19/2021 is acknowledged.
Claims 8-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 01/09/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/21/2020 and 01/19/2021, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 34 is objected to because of the following informalities:
Claim 34, line 2, recites “NFC” are used without spelling out in full at first occurrence in the claims, suggests change to "Near Field Communication, NFC”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Hong et al. (U.S 6,466,608). 
For claim 1:
Banks discloses a network for connecting a plurality of network nodes (see Banks, figure 1; abstract; plurality of network nodes) comprising: 
a leader node (see Banks, abstract; figure 1; a leader node); and a plurality of follower nodes (see Banks, abstract; a system includes a leader node in communication with a plurality of follower nodes); wherein: 
the leader node transmits a sync message to the plurality of follower nodes indicating a beginning of a network interval (see Banks, figure 1; at least at column 2, lines 51-53; be synchronized by configuring the leader node to send at least one sleep command to the follower nodes; also line 58-67 and column 6, lines 40-42; the receiving node begins normal operation as either the leader node or a follower node depending on its leader indicator); 
Banks further disclose the sync message contains data indicating a number of network nodes in the network (see Banks, at least at column 2, lines 2-9; 49-57; these nodes may be synchronized by configuring the leader node to send at least one sleep command to the follower nodes that causes the follower nodes to transition to and remain in the sleep mode for a specified sleep period, and configuring the leader node and the follower nodes to automatically transition back to the awake mode after the specified sleep period); the leader node and the plurality of follower nodes transmit information during a transmission period of the network interval (see Banks, at least at column 2, lines 49-67; leader and follower nodes may be synchronized with a specified period (e.g. the leader node may be configured to broadcast or otherwise transmit sleep commands to the follower nodes every 7 seconds that instruct the follower nodes to sleep for 5 seconds and each time a sleep command is received by a follower node, the follower node transitions from the awake mode to the sleep mode for 5 seconds. After each 5 second sleep period, the follower node automatically transitions back to the awake mode and sends, receives, and/or routes network messages until it receives the next sleep command, which arrives 2 seconds later; also see column 3, lines 1-21; column 4, column 5) and do not transmit information during a sleep period of the network interval (see Banks, at least at column 4, lines 47-67; the leader node is inoperable when the follower node does not receive a sleep command when expected.; column 2, lines 58-67; during the sleep mode, the leader and follower nodes cannot send, receive; column 6); and 
Banks discloses remain in the sleep mode for a specified sleep period, and configuring the leader node and the follower nodes to automatically transition back to the awake mode after the specified sleep period (see Banks, at least at column 2, lines 54-57), and the sleep period comprises remaining time of the network interval after the transmission period (see Banks, at least at column 2, lines 54-57; remain in the sleep mode for a specified sleep period, and configuring the leader node and the follower nodes to automatically transition back to the awake mode after the specified sleep period).
Banks does not explicitly disclose the network interval is of a fixed length of time, the transmission period is of a variable length of time based upon the number of network nodes in the network, 
Hong, from the same or similar fields of endeavor, discloses the hop period can be fixed at any one of a plurality of different time lengths (for example, in an exemplary embodiment the hop period can be selected to be 100 milliseconds (ms), 200 ms or (see Hong, at least at column 3, lines 22-31; also see column 5, lines 1-18; column 16).	
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.
Claims 2-3, 20-21 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Hong et al. (U.S 6,466,608) further in view of Rubin et al. (U.S 2013/0279392).
For claims 2 and 20:
In addition to rejection in claims 2 and 20, Banks-Hong does not explicitly disclose wherein a transmit time is divided between a first transmit time for transmitting high priority data and a second transmit time for lower priority data.
Rubin, from the same or similar fields of endeavor, discloses priority of messages is important to assure that the most important messages get through while the least priority messages are delayed or dropped (see Rubin, at least at paragraph [0023]; [0034]; [0055]; [0059]; [0070]; [0080]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Rubin. The motivation for doing this is to provide a system networks can uses the most reliable encoding method for high priority messages while lower priority messages may use a higher density.
For claims 3 and 21: 
(see Rubin, figure 1; each slot is 100 microseconds). The motivation for doing this is to provide a system networks can uses the most reliable encoding method for high priority messages while lower priority messages may use a higher density.
Claims 4-6 and 22-24 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Hong et al. (U.S 6,466,608) further in view of Vandwalle et al. (U.S 2015/0006633).
For claims 4 and 22:
In addition to rejection in claim 4, Banks-Hong further discloses during the sleep mode, the leader and follower nodes cannot send, receive, and route communications but consume less power than when in the awake mode (see Banks, at least at column 2, lines 36-37), but does not explicitly disclose the plurality of follower nodes each comprise a timer; and the timer is adapted to time the transmission period and the sleep period of a plurality of future network intervals in an absence of continued receipt of the sync message from the leader node during the plurality of future network intervals.
Vandwalle, from the same or similar fields of endeavor, discloses issuing master turn off its radio to conserve power when not transmitting DB (see Vandwalle, at least at paragraph [0050]; and [0116]; the device may power off its radio when not needed to listen for DBs, the plurality of follower nodes each comprising a timer: see paragraph [0040]; device including its own clock synchronized by discovery beacons, and [0058]; [0067]; the starting time of the next discovery window can be computed by a peer device, and discovery windows have sequence numbers indicated within the discovery beacons).
before the effective filing date of the claimed invention to have a system comprises a method as taught by Vandwalle. The motivation for doing this is to provide a system networks can ready discovery of services and other devices, less power consumption.
For claims 5 and 23: 
In addition to rejection in claim 5, Banks-Hong does discloses wherein when any of the plurality of follower nodes receives a sync message (see Banks, figure 1; at least at column 2, lines 51-53; be synchronized by configuring the leader node to send at least one sleep command to the follower nodes), but does not explicitly disclose it transmits a message advertising one or more properties of the leader node during a predetermined period of the network interval.
Vandwalle, from the same or similar fields of endeavor, discloses a message advertising one or more properties of the leader node during a predetermined period of the network interval (see Vandwalle, at least at paragraph [0030]-[0031]; [0043]; subordinate masters rebroadcast synchronization parameters received from anchor master on a predetermined subset of channels).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Vandwalle. The motivation for doing this is to provide a system networks can ready discovery of services and other devices, less power consumption.
For claims 6 and 24: 
In addition to rejection in claim 6, Banks-Hong-Vandwalle further disclose wherein the one or more properties of the leader node include at least one of a channel hopping sequence and a total number of the plurality of network nodes on the network (see Hong, at least at column 3, lines 1-49; the master node recognize the hop period within the hop sequence; column 4, 6, 7).
Claims 17-19 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Hong et al. (U.S 6,466,608). 
For claim 17: 
Banks discloses a network for connecting a plurality of network nodes (see Banks, figure 1; abstract; plurality of network nodes) comprising: 
a leader node (see Banks, abstract; figure 1; a leader node); and 
a plurality of follower nodes (see Banks, abstract; a system includes a leader node in communication with a plurality of follower nodes); wherein: 
the leader node transmits a sync message to the plurality of follower nodes indicating a beginning of a network interval (see Banks, figure 1; at least at column 2, lines 51-53; be synchronized by configuring the leader node to send at least one sleep command to the follower nodes; also line 58-67 and column 6, lines 40-42; the receiving node begins normal operation as either the leader node or a follower node depending on its leader indicator); the sync message contains data indicating a number of plurality of network nodes in the network (see Banks, at least at column 2, lines 2-9; 49-57; these nodes may be synchronized by configuring the leader node to send at least one sleep command to the follower nodes that causes the follower nodes to transition to and remain in the sleep mode for a specified sleep period, and configuring the leader node and the follower nodes to automatically transition back to the awake mode after the specified sleep period); 
the leader node and the plurality of follower nodes transmit information during a transmission period of the network interval (see Banks, at least at column 2, lines 49-67; leader and follower nodes may be synchronized with a specified period (e.g. the leader node may be configured to broadcast or otherwise transmit sleep commands to the follower nodes every 7 seconds that instruct the follower nodes to sleep for 5 seconds and each time a sleep command is received by a follower node, the follower node transitions from the awake mode to the sleep mode for 5 seconds. After each 5 second sleep period, the follower node automatically transitions back to the awake mode and sends, receives, and/or routes network messages until it receives the next sleep command, which arrives 2 seconds later; also see column 3, lines 1-21; column 4, column 5)  and do not transmit information during a sleep period of the network interval (see Banks, at least at column 4, lines 47-67; the leader node is inoperable when the follower node does not receive a sleep command when expected.; column 2, lines 58-67; during the sleep mode, the leader and follower nodes cannot send, receive; column 6); and 
Banks does not explicitly disclose each of the plurality of follower nodes randomly select an interval during the transmission period to transmit data and without respect to a time selected by any other of the plurality of follower nodes.
Hong, from the same or similar fields of endeavor, discloses the frequencies are switched in either a random or a predetermined sequence, and a random sequence can be used if a mechanism is in place whereby both a transmitting node and a receiving node use the same random generation technique or if the transmitter communicates the random sequence to the receiver (see Hong, column 3, lines 15-21), and data and other information can be transmitted whenever the communication system is open, without having to wait for a synchronization period to elapse (see Hong, column 3, lines 22-48).
before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can frequency hopping techniques provide reliable and secure wireless communication.
For claim 18: 
In addition to rejection in claim 18, Banks-Hong further discloses wherein the interval randomly selected is with reference to beginning of the transmission period (see Hong, column 6, lines 1-50). The motivation for doing this is to provide a system networks can frequency hopping techniques provide reliable and secure wireless communication.
For claim 19: 
In addition to rejection in claim 19, Bank-Hong further discloses the network interval is of a fixed length of time; the transmission period is of a variable length of time based upon a number of the plurality of network nodes in the network; and the sleep period comprises remaining time of the network interval after the transmission period (see Hong, at least at column 3, lines 22-31; also see column 5, lines 1-18; column 16; the hop period can be fixed at any one of a plurality of different time lengths (for example, in an exemplary embodiment the hop period can be selected to be 100 milliseconds (ms), 200 ms or 400 ms).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.

Claim 26 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Rubin et al. (U.S 2013/0279392).
For claim 26: 
Banks discloses a network for connecting a plurality of network nodes (see Banks, figure 1; abstract; plurality of network nodes) comprising: 
a leader node (see Banks, abstract; figure 1; a leader node); and a plurality of follower nodes (see Banks, abstract; a system includes a leader node in communication with a plurality of follower nodes): 
wherein the leader node transmits a sync message to the plurality of follower nodes indicating a beginning of a network interval (see Banks, figure 1; at least at column 2, lines 51-53; be synchronized by configuring the leader node to send at least one sleep command to the follower nodes; also line 58-67 and column 6, lines 40-42; the receiving node begins normal operation as either the leader node or a follower node depending on its leader indicator); the sync message contains data indicating a number of the plurality of network nodes in the network (see Banks, at least at column 2, lines 2-9; 49-57; these nodes may be synchronized by configuring the leader node to send at least one sleep command to the follower nodes that causes the follower nodes to transition to and remain in the sleep mode for a specified sleep period, and configuring the leader node and the follower nodes to automatically transition back to the awake mode after the specified sleep period); the leader node and the plurality of follower nodes transmit information during a transmission period of the network interval (see Banks, at least at column 2, lines 49-67; leader and follower nodes may be synchronized with a specified period (e.g. the leader node may be configured to broadcast or otherwise transmit sleep commands to the follower nodes every 7 seconds that instruct the follower nodes to sleep for 5 seconds and each time a sleep command is received by a follower node, the follower node transitions from the awake mode to the sleep mode for 5 seconds. After each 5 second sleep period, the follower node automatically transitions back to the awake mode and sends, receives, and/or routes network messages until it receives the next sleep command, which arrives 2 seconds later; also see column 3, lines 1-21; column 4, column 5) and do not transmit information during a sleep period of the network interval (see Banks, at least at column 4, lines 47-67; the leader node is inoperable when the follower node does not receive a sleep command when expected.; column 2, lines 58-67; during the sleep mode, the leader and follower nodes cannot send, receive; column 6); and 
Banks does not explicitly disclose the transmission period is divided between a first transmit time for transmitting high priority data and a second transmit time for transmitting lower priority data.
Rubin, from the same or similar fields of endeavor, discloses priority of messages is important to assure that the most important messages get through while the least priority messages are delayed or dropped (see Rubin, at least at paragraph [0023]; [0034]; [0055]; [0059]; [0070]; [0080]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Rubin. The motivation for doing this is to provide a system networks can uses the most reliable encoding method for high priority messages while lower priority messages may use a higher density.
Claims 27-29 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Rubin et al. (U.S 2013/0279392) further in view of Hong et al. (U.S 6,466,608).
For claim 27: 
 each of the plurality of follower nodes randomly select an interval during the transmission period to transmit data and without respect to a time selected by any other of the plurality of follower nodes; and the interval randomly selected to transmit data is with reference to the beginning of the first transmit time and the second transmit time.
Hong, from the same or similar fields of endeavor, discloses the frequencies are switched in either a random or a predetermined sequence, and a random sequence can be used if a mechanism is in place whereby both a transmitting node and a receiving node use the same random generation technique or if the transmitter communicates the random sequence to the receiver (see Hong, column 3, lines 15-21), and data and other information can be transmitted whenever the communication system is open, without having to wait for a synchronization period to elapse (see Hong, column 3, lines 22-48 and , column 6, lines 1-50).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can frequency hopping techniques provide reliable and secure wireless communication.
For claim 28: 
In addition to rejection in claim 28, Banks-Rubin further discloses remain in the sleep mode for a specified sleep period, and configuring the leader node and the follower nodes to automatically transition back to the awake mode after the specified sleep period (see Banks, at least at column 2, lines 54-57), but does not explicitly disclose the network interval is of a fixed length of time; the transmission period is of a variable length of time based upon a number of the plurality of network nodes in the 
Hong, from the same or similar fields of endeavor, discloses the hop period can be fixed at any one of a plurality of different time lengths (for example, in an exemplary embodiment the hop period can be selected to be 100 milliseconds (ms), 200 ms or 400 ms) (see Hong, at least at column 3, lines 22-31; also see column 5, lines 1-18; column 16).	
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.
For claim 29: 
In addition to rejection in claim 29, Banks-Rubin further discloses wherein the first transmit time and the second transmit time are equal length periods of time (see Rubin, figure 1; each slot is 100 microseconds). The motivation for doing this is to provide a system networks can uses the most reliable encoding method for high priority messages while lower priority messages may use a higher density.
Claims 30-31 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Rubin et al. (U.S 2013/0279392) further in view of Vandwalle et al. (U.S 2015/0006633).
For claim 30: 
In addition to rejection in claim 30, Banks-Rubin further discloses the leader node and the plurality of follower nodes use less power in the sleep period than in the transmission period (see Banks, at least at column 2, lines 36-37); but does not 
Vandwalle, from the same or similar fields of endeavor, discloses issuing master turn off its radio to conserve power when not transmitting DB (see Vandwalle, at least at paragraph [0050]; and [0116]; the device may power off its radio when not needed to listen for DBs, the plurality of follower nodes each comprising a timer: see paragraph [0040]; device including its own clock synchronized by discovery beacons, and [0058]; [0067]; the starting time of the next discovery window can be computed by a peer device, and discovery windows have sequence numbers indicated within the discovery beacons).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Vandwalle. The motivation for doing this is to provide a system networks can ready discovery of services and other devices, less power consumption.
For claim 31: 
In addition to rejection in claim 31, Banks-Rubin further discloses wherein when any of the plurality of follower nodes receives a sync message (see Banks, figure 1; at least at column 2, lines 51-53; be synchronized by configuring the leader node to send at least one sleep command to the follower nodes), but does not explicitly disclose it transmits a message advertising one or more properties of the leader node during a predetermined period of the network interval.
Vandwalle, from the same or similar fields of endeavor, discloses a message advertising one or more properties of the leader node during a predetermined period of (see Vandwalle, at least at paragraph [0030]-[0031]; [0043]; subordinate masters rebroadcast synchronization parameters received from anchor master on a predetermined subset of channels).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Vandwalle. The motivation for doing this is to provide a system networks can ready discovery of services and other devices, less power consumption.
Claim 32 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Banks et al. (U.S 7,978,717) in view of Rubin et al. (U.S 2013/0279392) further in view of Vandwalle et al. (U.S 2015/0006633) further in view of Hong et al. (U.S 6,466,608).
For claim 32:
In addition to rejection in claim 32, Bank-Rubi-Vandwalle does not explicitly  Hong further discloses wherein the one or more properties of the leader node include at least one of a channel hopping sequence and a total number of the plurality of network nodes on the network.
Hong, from the same or similar fields of endeavor, discloses the master node recognize the hop period within the hop sequence and total number of network nodes (see Hong, at least at column 3, lines 1-49; column 4, 6, 7; columns 11, 17). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hong. The motivation for doing this is to provide a system networks can provide master node used to control synchronization of the communication system can dynamically change as the communication system s dynamically reconfigured.

Allowable Subject Matter
Claims 7, 25, 33-34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/10/2021